DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment to U.S. Patent application 16/132,307 filed on 12/30/2021.  Claims 1-3, 5-12, 15, and 17-22 are pending in the case.  Claims 1, 10 and 15 have been amended. Claims 1, 10 and 15 are independent claims.
This office action is Final.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Yu et al. (US Patent Application Publication US 20130339190 A1), referred to as Yu herein.
Ouimet (US Patent Application Publication US 20130325653 A1), referred to as Ouimet herein.
Sorensen (US Patent Application Publication US 20160247219 A1), referred to as Sorensen herein.
Stolk et al. (US Patent Application Publication US 20150120414 A1), referred to as Stolk herein.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3, 5, 7-12, 15, 17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Ouimet and Sorensen.
Regarding independent claim 1, Yu discloses “A computer-implemented method to generate graphical user interfaces comprising optimized displays of products (Yu, at FIG. 5 depicts a user interface 502.), comprising: 
by a product management computing system (id. at ¶ [0013], and at Fig. 1, a host system server.): 
receiving, a first notification of selection of a first user interface element on a first graphical user interface rendered on a user computing device requesting presentation of products corresponding to each of a plurality of items in a list of item entries (Examiner notes that “a first notification of selection” is interpreted as the product management computing system is receiving internal notification from the user computing device for selection of a first user interface element “shop your list” as ; 
determining, a plurality of products, each product corresponding to a respective one of the plurality of items in the list of item entries (id. at ¶ [0021], system searches each item in the plurality of items in the shopping list, and determine search results based on data restrictions.), wherein the plurality of products includes two or more products corresponding to at least a first item in the list of item entries (id. at ¶ [0025], server returns retail search results associated with the items listed in the shopping list.); 
determining, for at least the first item in the list of item entries, whether user purchase history data for the first item is available (id. at ¶ [0024], the system determine the product search result based on a user’s previous purchase history.); 
in accordance with a determination that user purchase history data for the first item is available, generating a string of recommended products including the two or more products … of the string of recommended products, wherein preferred products are determined based on user purchase history data (id. at ¶ [0022], display search results for at least two items for each searched item from the shopping list, and the search results is associated with one or more recommendation engines, such that the search results identified by the process are based on individual ;
rendering, a second graphical user interface on the user computing device, the second graphical user interface comprising the plurality of products including the string of recommended products for at least the first item in the list of item entries, each of the plurality of products comprising a description corresponding to the respective one of the plurality of items in the list of item entries and a respective second user interface element to select the respective one of the plurality of items (Examiner interprets the second user interface as retail product search results and a respective second user interface element as a product image, since definition of the second user interface element is not found in the specification. id. at ¶ [0022], Yu discloses displaying search results for the two retail products simultaneously in the horizontal layout, and as described at ¶ [0024], a user hover over a search result leads to view product details, and the search results include product images as depicted at Fig. 2B.); 
receiving, a second notification of selection of at least one second user interface element on the second graphical user interface on the user computing device (id. at ¶ [0024], a user to manually select search results to place in the shopping cart, for example, the user may hover over a search result to view product details and place the item in a cart.); 
receiving, a third notification of selection of a third user interface element on the second graphical user interface of the user computing device requesting a presentation of selected products comprising products corresponding to each selected second user interface element (Examiner notes that current broad language direct disclosure at para. [0086] of instant specification, and “a presentation of selected objects” could be interpreted as displaying selected one or more products in a shopping cart or in a user interface, which is well known in the ordinary skill in the art. At ¶ [0026], Yu discloses the user interface comprise user interface elements include links to a digital shopping cart. Yu further discloses displaying products to be purchase in one or more verification pages in which the user has an opportunity to confirm the purchase, as described at ¶ [0024]. Yu further teaches an image of the item on the shopping cart appear next to the item on the shopping list, equivalent to the presentation of selected objects (id. at ¶ [0030]) and checkout could be proceeded in the shopping cart to purchase the items (id. at ¶ [0024]).); and rendering, a third graphical user interface on the user computing device comprising a display of the selected products (id. at ¶ [0033], teaches an express checkout process, wherein the user purchases the items in a user's shopping cart using a pre-selected payment method, using a single click.)”. However, Yu does not explicitly teach generating a string of recommended products “by moving any preferred products to a priority position”.
Ouimet is in the same field of a commerce system has retailers offering products for sale to consumers (Ouimet, at Abstract) that Personal assistant engine place the top two or top three net value brands and/or retailers on optimized shopping list, and allow the consumer to make the final selection and purchasing decision, as an example, the DP3 product family (NV=1.21) could be placed in first position on optimized shopping list and the DP1 product family (NV=1.04) would be in second position on the optimized shopping list (id. at ¶ [0126]).

However, Yu in view of Ouimet does not explicitly teach user purchase history data “including item information, brand information, and merchant information.”
Sorensen is in the same field of an interactive transaction system (Sorensen, at Abstract) that teaches a sales history associated with the profile of the shopper (id. at ¶ [0023]) includes product category information, brand information and store information such as a grocery store or a physical merchant store (id. at ¶ [0027] and [0034]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Yu in view of Ouimet’s computer-implemented method with the user purchase history data includes product information, brand information, and merchant information as taught by Sorensen because the terminal could present suggestions for products that the shopper may be interested in (Sorensen, at ¶ [0032]).
Independent claim 10 is directed towards a computer program product equivalent to a computer-implemented method found in claim 1, and is therefore similarly rejected.
Independent claim 15 is directed towards a system equivalent to a computer-implemented method found in claim 1, and is therefore similarly rejected.

Regarding claim 2, Yu in view of Ouimet and Sorensen teaches all the limitations of independent claim 1. Yu further teaches “further comprising, by the product management computing system, selecting, for at least the first item in the list of item entries, a predetermined number of corresponding products, wherein the two or more products corresponding to the first item in the list of item entries rendered on the second graphical user interface comprise the selected predetermined number of corresponding products (Yu, at ¶ [0020], teaches limiting a number of search results that it retrieves for each item on the shopping list based on data restrictions.).”
Regarding claim 3, Yu in view of Ouimet and Sorensen teaches all the limitations of independent claim 1. Yu further teaches “further comprising, by the product management computing system, rendering, on the user computing device, the first graphical user interface comprising the plurality of items in the list of item entries (Yu, at ¶ [0020], teaches the user may add additional items to the shopping list, so that the shopping list comprises at least two items, and the shopping list represented as a list.).”
Claims 11-12 are directed towards a computer program product equivalent to a computer-implemented method found in claims 2-3 respectively, and are therefore similarly rejected.
Regarding claim 5, Yu in view of Ouimet and Sorensen teaches all the limitations of independent claim 1. Yu further teaches “further comprising: by the product management computing system,  receiving a request for the list of item entries; and receiving the at least one preference of a shopping user (Yu, at ¶ [0027], discloses as user input the description of a first item into the text entry box, requesting various options to the first item, then display items that were recently entered into the process  by the user and/or other users; popular items in the process; items that the user has recently searched for; items the user has recently viewed; items the user has previously purchased, and further teaches generating a shopping list based on retrieving user’s previous search history, user’s previous purchase history, the retailer’s best-sellers, and the retailer's promotional items, and then user add a plurality of items to the shopping list as described at ¶ [0028].).”
Regarding claim 7, Yu in view of Ouimet and Sorensen teaches all the limitations of independent claim 1. Yu further teaches “wherein the second graphical user interface comprises user interface elements representing each of the plurality of items in the list and wherein the two or more products are associated with corresponding product user interface elements representing at least the first item in the list of item entries (Yu, at FIG. 5, discloses an user interface comprises a section 510 displays the shopping list representing each of the plurality of items in the list, and as depicted in the figure, numeral 504 depicts two or more products are associated with corresponding item “Milk” representing one of the items in the shopping list.).”
Claims 17 and 20 are directed towards a system equivalent to a computer-implemented method found in claims 5 and 7 respectively, and are therefore similarly rejected.
claim 8, Yu in view of Ouimet and Sorensen teaches all the limitations of independent claim 1. Yu further teaches “further comprising, by the product management computing system: retrieving user activity information; and prioritizing the two or more products corresponding to at least the first item in the list of item entries according to the user activity information (Yu, at ¶ [0032], discloses the search results, which is equivalent to the two or more objects corresponding to each of the plurality of items in the list, are based on individual customer data gathered about a customer's behavior, previous transactions, and aggregate geographic, social, and economic demographics, and the results is associated with one or more recommendation engine.).”
Regarding claim 9, Yu in view of Ouimet and Sorensen teaches all the limitations of independent claim 1. Yu further teaches “further comprising, by the product management computing system: retrieving user preference information; and prioritizing the two or more products corresponding to at least the first item in the list of item entries according to the user preference information (Yu, at ¶ [0024], teaches a search result is selected based on a user's previous purchase history and a user's pre-set preferences.).”
Regarding claim 21, Yu in view of Ouimet and Sorensen teaches all the limitations of independent claim 15 and its dependent claim 17. Yu further teaches “wherein the processor is further configured to execute application code instructions stored in the storage device to cause the system to receive input of a change to the list of item entries rendered on the first graphical user interface of the user computing device, wherein the plurality of items in the list of item entries rendered on the first graphical user interface comprises the change (Yu, at ¶ [0023], teaches a process starts with displaying a shopping list such as a list displayed on a webpage, and add additional search items to the shopping list or allow to remove items from the shopping list and the displayed results may automatically reflect that change.).”
Claim 22 is directed towards a computer-implemented method equivalent to a system found in claim 21, and is therefore similarly rejected.

Claims 6, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Ouimet and Sorensen as applied to claims 1, 5, 15 and 17 above, and further in view of Stolk.
Regarding claim 6, Yu in view of Ouimet and Sorensen teaches all the limitations of independent claim 1 and its dependent claim 5. Yu further teaches search item results from third parties (Yu, at ¶ [0035]) and suggested items are from a selected retailer (id. at ¶ [0020]). However, Yu does not explicitly teach “wherein the at least on preference comprises preferences provided by a third party computing system and wherein the new list of item entries is generated based on the preferences provided by the third party computing system.”
Stolk is in the same field of Internet-based retail sales (Stolk, at ¶ [0002]) that merchant servers communicating with influencer websites (id. at ¶ [0024]), the influencer create customized shopping lists (id. at ¶ [0032]) and a customer choose one of the saved list, then proceeds to the product selection step in the merchant’s online site (id. at ¶ [0037]). 

Claim 19 are directed towards a system equivalent to a computer-implemented method found in claim 6, and is therefore similarly rejected.
Regarding claim 18, Yu in view of Ouimet and Sorensen teaches all the limitations of independent claim 15. However, Yu does not explicitly teach “wherein the processor is further configured to execute application code instructions stored in the storage device to cause the system to receive, from the user computing device, the list of item entries.”
Stolk is in the same field of Internet-based retail sales (Stolk, at ¶ [0002]) that retrieving a previously saved list from another file or a previous order (id. at ¶ [0037]) stored in a database storage (id. at ¶ [0023]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Yu in view of Ouiment and Sorensen’s computer-implemented method to generate graphical user interfaces including shopping list based on user’s previous search history or purchase history with generating a new shopping list based on a previously saved list or a previous order and rendering shopping cart 

Response to Arguments/Remarks
Applicants’ amendments to 1, 10 and 15 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejection to the claims 1-3, 5-12, 15, and 17-22 are respectfully withdrawn.
Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peterson et al., US 20160162971 A1 (Display suggested products include product suggestions based on a user's purchase history.).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144